United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1939
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Craig Allen Flagg,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 18, 2011
                                 Filed: January 24, 2012
                                  ___________

Before RILEY, Chief Judge, BEAM and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      Craig Allen Flagg (Flagg) appeals the district court's1 denial of his motion to
suppress evidence, and the district court's sentencing determination under the Armed
Career Criminal Act (ACCA), 18 U.S.C. § 924(e). We affirm.

      As a threshold matter, we decline to entertain Flagg's ineffective-assistance-of
counsel claim on direct appeal, as the record is not fully developed and this case does
not present exceptional circumstances compelling our consideration. See United

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
States v. Davis, 452 F.3d 991, 994 (8th Cir. 2006) (explaining exceptional
circumstances).

      Flagg argues that the district court erred in denying his motion to suppress
pursuant to the Fourth Amendment. "In considering the denial of a motion to
suppress, we review the district court's factual findings for clear error and its legal
conclusions de novo."2 United States v. Kelley, 652 F.3d 915, 917 (8th Cir. 2011).

       Here, officers obtained a warrant to search Flagg's person and a residence
located at 2312 Southeast 18th Street, Des Moines, Iowa (18th Street residence).
While executing the warrant, officers located Flagg at a neighboring residence and
transferred him to the warrant-covered residence. Flagg challenges this transfer, but
we see no Fourth Amendment violation in transferring Flagg–only a short
distance–from a neighboring residence to the warrant-covered residence. See United
States v. Slupe, 692 F.2d 1183, 1189 (8th Cir. 1982) (recognizing that a warrant to
search a person authorizes an arrest of that person for purposes of conducting the
search); United States v. Baca, 480 F.2d 199, 203 (10th Cir. 1973) (finding that
search warrant did not require the search of a person to be conducted at a particular
location). This is especially true in light of the officers' concern for their ability to
control the situation at the neighboring residence. See Pennsylvania v. Mimms, 434
U.S. 106, 111 (1977) (per curiam) ("What is at most a mere inconvenience cannot
prevail when balanced against legitimate concerns for the officer's safety.").
Moreover, given that officers obtained a warrant for the 18th Street residence and
reasonably believed Flagg lived there, we conclude it was constitutionally reasonable




      2
       The government argues that Flagg is only entitled to plain error review on his
Fourth Amendment claims because he is raising new arguments on appeal. We need
not decide that issue because his Fourth Amendment claims fail even under de novo
review.
                                          -2-
to detain Flagg after the search of his person,3 for the relatively short time officers
needed to search the residence. See Michigan v. Summers, 452 U.S. 692, 705 (1981)
(concluding "it is constitutionally reasonable to require [a] citizen to remain while
officers of the law execute a valid warrant to search his home"). Although Flagg
asserts that the officers simply transferred him to the 18th Street residence so they
could interrogate him, the rule is well-established that as long as officers act
according to a legally justified search and seizure, their subjective motivations are not
relevant to a Fourth Amendment analysis. McClendon v. Story Cnty. Sheriff's Office,
403 F.3d 510, 515-16 n.4 (8th Cir. 2005). Accordingly, the district court did not err
in denying Flagg's motion to suppress.

       Flagg's remaining arguments challenge the district court's application of the
ACCA. We review de novo a district court's determination that a prior conviction
constitutes a violent felony under the ACCA. United States v. Abari, 638 F.3d 847,
848 (8th Cir. 2011). We also review de novo Flagg's contention that imposing the
ACCA's mandatory minimum sentence violated his Fifth and Sixth Amendment
rights. United States v. Barraza, 576 F.3d 798, 808 (8th Cir. 2009). After careful
review of the record, we conclude Flagg's Iowa conviction for going armed with
intent qualifies as a violent felony for the purposes of applying the ACCA. See
United States v. Carpenter, 422 F.3d 738, 749 (8th Cir. 2005) (determining Iowa
conviction for going armed with intent is a crime of violence); United States v.
Hennecke, 590 F.3d 619, 621 n.2 (8th Cir. 2010) ("Given their nearly identical
definitions, we construe the statutory term 'violent felony' and the Guidelines term
'crime of violence' as interchangeable."). Additionally, we conclude Flagg's
challenges under the Fifth and Sixth Amendments are without merit. See Apprendi
v. New Jersey, 530 U.S. 466, 476 (2000) (announcing that facts, other than prior

      3
       Flagg asserts that the record does not indicate if or when officers searched
him. However, the district court made a specific finding that Flagg was searched at
some point during his detention at the 18th Street residence. Based on the record, this
finding was not clearly erroneous.
                                          -3-
conviction, increasing criminal penalties must be charged, submitted to a jury, and
proved beyond a reasonable doubt); United States v. Campbell, 270 F.3d 702, 708
(8th Cir. 2001) (recognizing that "Apprendi does not require the 'fact' of prior
convictions to be pled and proved to a jury"). Therefore, the district court did not err
in applying the ACCA.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-